Title: To Thomas Jefferson from Joshua Wingate, Jr., 1 January 1805
From: Wingate, Joshua, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington City January 1st 1805
                  
                  Being about to leave the District of Columbia, I This day forwarded to Genl. John Mason the resignation of my appointment as Brigade Major and Inspector of the Militia of this District, he being considered the proper person through whom my resignation should be communicated to the President of the United States—
                  The high respect I entertain for your personal and political Character and my attachment to the measures for which your administration has been so eminently distinguished, will not permit me to retire from the Seat of Govenment without tendering you my warmest acknowledgments for the honor you have confered on me and the confidence you have reposed in me, as evidenced by said appointment—
                  I have the honor to be with sentiments of the highest esteem & respect Your Obedt. Servt.
                  
                     Joshua Wingate junr. 
                  
               